Case 6:20-cv-02233-RBD-EJK Document 73 Filed 06/17/21 Page 1 of 5 PageID 1098




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

HEALTHE, INC.,

      Plaintiff,

v.                                                  Case No. 6:20-cv-2233-RBD-EJK

HIGH ENERGY OZONE LLC; S.
EDWARD NEISTER; and
PATHOGEN PATH CONSULTING
LLC,

      Defendants.


                                      ORDER

      Before the Court is Defendants’ Motion to Strike and to Dismiss for Failure

to State a Claim. (Doc. 59 (“Motion”).) Plaintiff opposes. (Doc. 65.) On review, the

Court grants the Motion in part and strikes Plaintiff’s counterclaims in reply.

                                 BACKGROUND

      On December 8, 2020, Plaintiff sued Defendants, alleging unfair trade

practices and asking for a declaratory judgment of non-infringement on certain

patents held by Defendants. (See Doc. 1.) Defendants answered the Complaint on

March 10, 2021. (Doc. 41.) In their Answer, Defendants asserted several

counterclaims against Plaintiff, alleging patent infringement. (See id. at pp. 30–50.)


                                            -1-
Case 6:20-cv-02233-RBD-EJK Document 73 Filed 06/17/21 Page 2 of 5 PageID 1099




Three weeks later, Plaintiff replied to the Answer. (Doc. 52 (“Reply”).) In its Reply,

Plaintiff asserted five affirmative defenses relevant here: non-infringement;

invalidity;   inequitable conduct; patent misuse; and equitable defenses

(collectively, “Patent Defenses”). (Id. at pp. 35–36.) Plaintiff went on to assert seven

new claims against Defendants in its reply; the issues raised in the new

“counterclaims” are identical to the Patent Defenses. (See id.; cf. id. at pp. 38–71.)

      Defendants now move to strike these “counter-counterclaims,” also known

as “counterclaims in reply,” as procedurally improper. (Doc. 59.) Alternatively,

Defendants move to dismiss them for failure to state a claim. (See id.) Briefing

complete (Doc. 65), the matter is ripe.

                                     ANALYSIS

      The procedural propriety of “counterclaims in reply” is tangled, to put it

mildly. Generally, courts agree the Federal Rules of Civil Procedure do not

expressly permit counterclaims in reply to counterclaims. See Wiggins v. FDIC, No.

2:12-cv-02705, 2017 WL 4517309, at *4 (N.D. Ala. Oct. 10, 2017); see also Fed. R. Civ.

P. 7(a). But there the agreement ends.

      Some courts, looking at the text of Rule 7(a) which does not list “counter-

counterclaims” as an acceptable pleading, have refused to permit them. See, e.g.,

Gonzalez v. Cent. Elec. Coop., Inc., Nos. 08-6236-HO, 08-6240-HO, 2009 WL 3415235,

at *5 (D. Or. Oct. 15, 2009). Others have looked at that same text and concluded all
                                             -2-
Case 6:20-cv-02233-RBD-EJK Document 73 Filed 06/17/21 Page 3 of 5 PageID 1100




counterclaims in reply are permitted under the Rules. See, e.g., Power Tools &

Supply, Inc. v. Cooper Power Tools, Inc., No. 05-CV-73615, 2007 WL 1218701, at *2–3

(E.D. Mich. Apr. 20, 2007). Still others have concluded only compulsory

counterclaims-in-reply are permitted. See, e.g., Electroglas, Inc. v. Dynatex Corp., 473

F. Supp. 1167, 1171 (N.D. Cal. 1979). And others look at whether the original

counterclaim filed by the defendants was compulsory or permissive. See, e.g.,

Lincoln Sav. Bank v. Open Sols., Inc., 956 F. Supp. 2d 1032, 1040 (N.D. Iowa 2013).

Finally, some throw up their hands at the whole quagmire and conclude

counterclaims in reply should be treated as motions to amend the complaint. See

Century Pac., Inc. v. Hilton Hotels Corp., 528 F. Supp. 2d 206, 213 n.3 (S.D.N.Y. 2007),

aff'd, 354 F. App’x 496 (2d Cir. 2009). Some courts have noted amending the

original complaint is likely the best option, to avoid later confusing the jury with

a “veritable [b]arrage of legal documents” that they will find “mind-boggling, or

at least confusing.” Se. Indus. Tire Co. v. Duraprene Corp., 70 F.R.D. 585, 588 (E.D.

Pa. 1976).

      The Court agrees with those who have found counterclaims in reply to be

impermissible under the Federal Rules and likely to result in confusion (or chaos)

down the road. The Rules do not contemplate—much less compel—permitting a

counter- counterclaim. See Fed. R. Civ. P. 7, 13. The Counterclaim is the logical


                                             -3-
Case 6:20-cv-02233-RBD-EJK Document 73 Filed 06/17/21 Page 4 of 5 PageID 1101




terminus of authorized pleadings. Enough is enough.

         Under the circumstances of this case, at least, such a pleading is neither

necessary nor appropriate. Here, it appears Plaintiff gains nothing by its

counterclaims in reply—Plaintiff’s basis for each counterclaim finds an exact copy

in its enumerated affirmative defenses. (Doc. 52, pp. 35–36; cf. id. at pp. 38–71.)

And if Plaintiff wishes to amend its pleadings to assert these claims, a motion for

leave to amend is the vehicle. So the Court strikes the counter-counterclaims and

directs Plaintiff to move to amend its Complaint if it wishes to assert its

“counterclaims.” 1 See Century Pac., Inc., 528 F. Supp. 2d at 213 n.3; Baker v. Borg

Warner Morse Tec, Inc., No. 3:11-505, 2012 WL 195011, at *4 (S.D.W. Va. Jan. 23,

2012).

                                    CONCLUSION

         It is ORDERED AND ADJUDED:

         1.    Defendants’ Motion to Strike and to Dismiss for Failure to State a

               Claim (Doc. 59) is GRANTED IN PART AND DENIED IN PART:

               a.    The Clerk is DIRECTED TO STRIKE Plaintiff Healthe, Inc.’s

                     “Counterclaims” asserted in its Answer and Affirmative




         1
       Because the Court resolves the Motion on these procedural grounds, it does not reach
Defendants’ Rule 12(b)(6) arguments. (See Doc. 59, pp. 14–18.)
                                               -4-
Case 6:20-cv-02233-RBD-EJK Document 73 Filed 06/17/21 Page 5 of 5 PageID 1102




                  Defenses to Defendants’ Counterclaims (Doc. 52, pp. 38–71

                  ¶¶ 1–97.)

            b.    In all other respects, the Motion is DENIED.

      2.    By Thursday, July 1, 2021, Plaintiff may (but is not required) move to

            amend its Complaint (Doc. 1) to assert new claims, as alleged in its

            “counterclaims.”

      DONE AND ORDERED in Chambers in Orlando, Florida, on June 17, 2021.




                                          -5-
